IN THE UNITED STATES COURT OF APPEALS

                             FOR THE FIFTH CIRCUIT

                              ____________________

                                   No. 92-8030
                                Summary Calendar
                              ____________________



UNITED STATES OF AMERICA,

                                                          Plaintiff-Appellee,

                                      versus

FREDERICK BRANCH and
KEVIN JOE HILL, a/k/a Dominique Hill,
GLORIA SHERMAN and ANDRE THOMPSON,

                                                     Defendants-Appellants.

_________________________________________________________________

           Appeal from the United States District Court for the
                         Western District of Texas

_________________________________________________________________
                       (December 18, 1992)

Before JOLLY, DUHÉ, and BARKSDALE, Circuit Judges.

PER CURIAM:*

       In this case, in which four co-defendants were convicted by a

jury       for   various   narcotic   offenses,   there   appears   to   be   an

appellate jurisdiction problem with one of the defendants, Andre

Thompson.        Rule 4(b) of the Federal Rules of Appellate Procedure

requires the notice of appeal by a defendant in a criminal case be


       *
     Local Rule 47.5 provides: "The publication of opinions that
have no precedential value and merely decide particular cases on
the basis of well-settled principles of law imposes needless
expense on the public and burdens on the legal profession."
Pursuant to that Rule, the court has determined that this opinion
should not be published.
filed within ten days of the entry of judgment.       In this case, the

district court entered judgment as to Andre Thompson on January 15,

1992; therefore, the final day for filing a timely notice of appeal

was Monday, January 27, 1992, because the tenth day was a Saturday.

See Fed. R. App. P. 26(a).     Thompson, through counsel, filed a

notice of appeal on January 28, 1992.       A timely notice of appeal is

a mandatory precondition to the exercise of appellate jurisdiction.

United States v. Merrifield, 764 F.2d 436, 437 (5th Cir. 1985).

     Rule 4(b) allows the district court to grant an additional 30

days in which to file a notice of appeal upon a showing of

excusable neglect.    The filing of an untimely notice of appeal

within the 30-day period is customarily treated by this Court in

criminal cases as a motion for a determination whether excusable

neglect entitles the defendant to an extension of time to appeal.

United States v. Golding, 739 F.2d 183, 184 (5th Cir. 1984).

Thompson has filed his notice of appeal within the 30-day period,

expiring in this case on February 26, 1992.          Therefore, we will

remand for a determination of whether Thompson's untimely filing of

the notice of appeal was because of excusable neglect.

     With   respect    to    all     defendant-appellants--including

Thompson--we are presented with a Batson issue (Batson v. Kentucky,

476 U.S. 79, 106 S.Ct. 1712, 90 L.Ed.2d 69 (1986)), which would

appear to merit oral argument.           In order to avoid duplicative

expenditure of judicial resources, we will abate further processing




                                   -2-
of this case until a resolution has been made with respect to

appellate jurisdiction of Thompson's case.

     Therefore, this case is REMANDED as to Andre Thompson for a

determination by the district court whether his untimely filing of

the notice of appeal was because of excusable neglect.                Those

findings, once entered by the district judge, will be promptly

transmitted to this court.        There will be no need for another

notice of appeal by Thompson. Upon receipt of the district court's

findings,   the   matter   will   be   referred   to   this   panel   for   a

determination of appellate jurisdiction with respect to Thompson's

appeal.   In the meantime, and until further order from this panel,

this case will not be further processed.

                    CASE REMANDED IN PART; APPEAL HELD IN ABEYANCE.




                                   -3-